DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathleen Kelleher on October 20, 2021.

The application has been amended as follows: 

Amend claim 15 as follows:

A system for delivering fluid to a user transcutaneously, the system comprising: 
a base assembly configured to be located on the user's skin, the base assembly including a subcutaneous infusion cannula having a central lumen therethrough, 
an inserter assembly coupled to the base assembly, the inserter assembly including a sharp stylet configured to pass through the central lumen of the subcutaneous infusion cannula, the inserter assembly comprising a rotational drive spring configured to drive the sharp stylet and subcutaneous infusion cannula together through the user's skin at an angle of less than 45 degrees relative to a surface of the user's skin without a needle placed over the subcutaneous infusion cannula, to automatically move the sharp stylet from an advanced position to a retracted position after the sharp stylet and subcutaneous infusion cannula are driven through the user's skin, and to automatically decouple the inserter assembly from the base assembly after moving the sharp stylet from the advanced position to the retracted position; and
 a fluid connection assembly configured to fluidically connect the base assembly to a source of delivery fluid.


Cancel claim 19.

Cancel claim 20.
Allowable Subject Matter
	Claims 1, 2, 4-7, 10-18, and 21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed system.  
	The closest prior art of record is Constantineau (US 20140031793).  
Regarding independent claims 1 and 15, Constantineau fails to teach among all the limitations or render obvious a rotational drive mechanism/spring which is configured to automatically decouple the inserter assembly from the base assembly after moving the sharp stylet from the advanced position, in combination with the total structure and function as claimed.  Instead, Constantineau is directed to a system (201 in fig. 9) having a rotational drive member/spring (torsion spring 281) which is configured to insert the cannula and stylet (242 and 234, respectively, in fig. 10; paragraph 101) and to automatically retract the stylet after inserting the cannula (paragraph 102).  Constantineau further discloses decoupling components after the retraction (paragraph 104); however, this decoupling is performed by rotating the connector (211 in fig. 10) relative to the base (221 in fig. 10) which is interpreted to be an act a user must perform.  As such, Constantineau fails to teach or disclose the rotational drive mechanism/spring automatically decouples the inserter assembly from the base assembly after retraction of the stylet.  Additionally, there is no teaching in the prior art which suggests how to modify the rotational drive mechanism/spring to perform this function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783       

                                                                                                                                                                                                 /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783